Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 9-14, 16-21 and 24-32 (24 claims) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In Applicant’s response, filed 3/11/2022, to the Office Action mailed on 9/13/2022 (the previous Office Action), claims 2, 4, and 15 were cancelled, and claims 1, 3, 5, 9, 16, 19, 21, 31 and 32 were amended.  These amendments are effective in overcoming the rejection of claims under 35 U.S.C. 112(a), scope of enablement, as well as the claims objections, set forth in the previous Office Action.  Furthermore, the prior art does not teach or suggest the presently claimed inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629 

/SAVITHA M RAO/Primary Examiner, Art Unit 1629